Justice VOLLACK
dissenting:
The majority holds that the trial court’s suppression of the defendant’s inculpatory statements is appropriate because the defendant was not fully aware of the nature of his Miranda1 right to remain silent and the consequences of abandoning the right. Maj. op. at 883. I disagree with the majority’s conclusion. First, under the facts of this case, a Fifth Amendment Miranda analysis is not necessary. The defendant at the time of questioning was not in police custody or otherwise deprived of his freedom by the authorities in any significant way. See Miranda v. Arizona, 384 U.S. 436, 478, 86 S.Ct. 1602, 1630, 16 L.Ed.2d 694 (1966). Second, even if the validity of a Miranda waiver were at issue, there has been no showing of police coercion. Absent coercion, the defendant’s statements are admissible. Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986). For these two reasons, I dissent.
I.
The standard to be applied in cases involving waiver of Miranda rights and admissibility of statements requires a two-part analysis. First, the court must ascertain whether the defendant was in custody when he made the statement. If custody is established, the next step is to analyze whether the waiver is valid- The trial court failed to apply the correct legal standard by not first resolving the custody question. See, e.g., People v. Viduya, 703 P.2d 1281 (Colo.1985).2 In my opinion, the hospital setting and the police interview involving an investigation of a traffic accident do not rise to the level of a custodial interrogation.
Miranda warnings must be given when a person “is taken into custody or otherwise deprived of his freedom by the authorities in any significant way and is subjected to questioning.” Miranda, 384 U.S. at 478, 86 S.Ct. at 1630. It is well settled in Colorado, however, that questioning by police of a patient in a hospital setting, in itself, does not amount to custodial interrogation. People v. Milhollin, 751 P.2d 43 (Colo.1988); see People v. DeBoer, 829 P.2d 447, 448 (Colo.App.1991) (“[Cjonfinement to a hospital bed is insufficient alone to establish custody.”); see also People v. DeBaca, 736 P.2d 25 (Colo.1987).
When questioned, defendant May was in the hospital being treated for injuries sustained in an automobile accident. Although the police officer informed him of his Miranda rights before the questioning began, May was not placed under arrest or in any other form of police custody. The majority, as well as the trial court, presuppose that because May received Miranda warnings he was necessarily in police custody. He was not. That the officer was overly cautious about Miranda rights does not entitle May to the additional protections triggered by being in police custody.
The question of whether May was in custody is an objective one, and depends on whether a reasonable person in his position would believe himself to be deprived of his freedom of action in a significant way. People v. Viduya, 703 P.2d 1281, 1286 (Colo.1985); see also Miranda, 384 U.S. at *887478, 86 S.Ct. at 1630. Relevant factors in making such an assessment include:
the time, place and purpose of the encounter; the persons present during the interrogation; the words spoken by the officer to the defendant; the officer’s tone of voice and general demeanor; the length and mood of the interrogation; whether any limitation of movement or other form of restraint was placed on the defendant during the interrogation; the officer’s response to any questions asked by the defendant; whether directions were given to the defendant during the interrogation; and the defendant’s verbal or nonverbal response to such directions.
People v. Thiret, 685 P.2d 193, 203 (Colo.1984). The hearing record supports the conclusion that May was not in custody at the time he made the statement to the police officer. According to testimony, the entire interview did not last more than ten or fifteen minutes, during which May was lying down but was not physically restrained. He understood he was speaking with a police officer and said he was willing to answer questions. The questions were routine and direct, and dealt with whether May had been driving the car and how much he had had to drink. It was only after the interview was completed that the officer informed May he was under arrest for vehicular homicide.
Like Milhollin, this police interview at the hospital was a general investigation of a traffic accident. It was no different than if the officer had asked the questions at the scene of the accident. See Miranda, 384 U.S. at 477-78, 86 S.Ct. at 1629 (“General on-the-scene questioning as to facts surrounding a crime or other general questioning of citizens in the fact-finding process is not affected by our holding.”). The mere fact that the interview took place, by necessity, at the hospital rather than at the scene “does not transform a general fact-finding question relating to a traffic investigation into a custodial setting.” Milhollin, 751 P.2d at 51.
Non-custodial questioning related to a traffic investigation does not warrant a Miranda analysis. The voluntary statements made by the defendant are admissible in evidence.
II.
The majority assumes that the defendant was in custody and concludes that his Miranda waiver was invalid because he did not understand his rights and the implications of abandoning them. Even if May had been in custody, however, his statements to the police officer would be admissible because they were given voluntarily. Under Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986), “[t]he sole concern of the Fifth Amendment, on which Miranda was based, is governmental coercion.” Id. at 170, 107 S.Ct. at 523. Coercive police activity, therefore, “is a necessary predicate to the finding that a confession is not ‘voluntary.’ ” Id. at 167, 107 S.Ct. at 522. The officer’s routine questioning of May in the hospital was not coercive. Because this necessary predicate is not satisfied, the inquiry must end here.3 The statements are admissible and subject to a weight and credibility determination by the finder of fact.
The voluntariness assessment depends on the totality of the circumstances surrounding the interview. See, e.g., People v. Hopkins, 774 P.2d 849, 852 (Colo.1989); Schneckloth v. Bustamante, 412 U.S. 218, 226, 93 S.Ct. 2041, 2047, 36 L.Ed.2d 854 (1973). However, a defendant’s statement is deemed voluntary if there is no police coercion or overreaching. “The voluntariness of a waiver of [the Fifth Amendment] privilege has always depended on the absence of police overreaching, not on ‘free *888choice' in any broader sense of the word.” Connelly, 479 U.S. at 170, 107 S.Ct. at 523. The relevant test, considering the totality of the circumstances, focuses not on the defendant’s free will, as it did before Con-nelly, but rather on the presence or absence of police coercion.4
Although the majority declines to address the issue, maj. op. at 883, May’s statements to the police did not come about as the result of police overreaching. Nor did the police play a significant role in inducing the statements. See People v. Gennings, 808 P.2d 839, 846 (Colo.1991) (“[C]ritical to any finding of involuntariness is the existence of coercive governmental conduct ... that plays a significant role in inducing a confession or inculpatory statement.”). The officer’s questioning of May was the “but-for” cause of the statements; however, for a Fifth Amendment violation to occur, there must be a showing of police action more outrageous than a short, non-adversarial routine interview. “Even where there is causal connection between police misconduct and a defendant’s confession, it does not automatically follow that there has been a violation_” Connelly, 479 U.S. at 164 n. 2, 107 S.Ct. at 520 n. 2.
A defendant’s mental state may be a factor in the voluntariness calculation. Police exploitation of a defendant’s weakened mental condition through psychological persuasion may justify a finding that a confession was forced from a suspect against his will. See, e.g., Mincey v. Arizona, 437 U.S. 385, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978); Greenwald v. Wisconsin, 390 U.S. 519, 88 S.Ct. 1152, 20 L.Ed.2d 77 (1968). But even in these cases, there must be a showing of governmental misconduct. A “defendant’s mental condition, by itself and apart from its relation to official coercion, should [never] dispose of the inquiry into constitutional ‘voluntariness.’ ” Connelly, 479 U.S. at 164, 107 S.Ct. at 520. There must be an element of overreaching or of inappropriate behavior.
A ten- to fifteen-minute routine investigatory interview in a hospital is not overreaching. This case does not involve the police overbearing the defendant’s will, like Mincey v. Arizona, 437 U.S. 385, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978), where police interrogated a suspect in the intensive care unit for four hours while the suspect repeatedly asked for a lawyer and for the questioning to stop. Here, the officer did nothing legally prohibited or otherwise improper.
There is little or no information in the record about the defendant’s mental condition at the time he was questioned by police. The hearing transcript reveals, that the trial court examined whether the defendant was cognizant of his surroundings. The trial court decided that he was not, basing its conclusion on the testimony of one witness, the investigating officer. Although the officer testified that the defendant was conscious and coherent at the time of the interview, the court grounded its decision on the fact that the defendant had just been in an automobile accident, had been unconscious at the scene of the accident some hours before the interview, closed his eyes during pauses between his *889answers and the officer’s next question, and answered incorrectly the questions of what date it was, his location, and the road on which he had been travelling. The record does not indicate whether the defendant was drugged or under the influence of any medication.5 No hospital personnel testified at the hearing and none of May’s hospital records were produced.6 The existing trial court record, by itself, does not establish that there was governmental coercion or that May’s will was overborne by the police.
The majority notes that the trial court incorrectly focused its inquiry solely on the defendant’s awareness of his Miranda rights and neglected the foundational question of police coercion. Maj. op. at 883-884. Nevertheless, the majority affirms the trial court’s decision to suppress the defendant’s statements because it agreed that the defendant was not aware of his Miranda rights and the consequences of waiving them. Maj. op. at 884. Even if the majority’s standard is applied, however, the conclusion of the trial court is not supported by the record because of the lack of direct evidence on the defendant’s mental state.
The absence of police coercion and the short, non-confrontational interview, coupled with the inadequacy of evidence on the defendant’s mental condition, compel the conclusion that his statements were voluntary.
III.
The defendant’s statements were made voluntarily and without coercion. They are admissible. A voluntary statement may be unreliable, but the issue is one of credibility to be decided by a jury, not one of admissibility. Such a statement “might be proved to be quite unreliable, but this is a matter to be governed by the evidentiary laws of the forum.” Connelly, 479 U.S. at 167, 107 S.Ct. at 521-22.
IY.
For the foregoing reasons, I dissent.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. While a trial court’s findings of fact are entitled to deference by a reviewing court, a trial court is obliged to apply the correct legal standard. See People v. Quezada, 731 P.2d 730, 732-33 (Colo.1987); People v. Gennings, 808 P.2d 839, 844 (Colo.1991).


. This case evaluates the defendant’s waiver of his Fifth Amendment Miranda rights and does not apply an analysis of the Fourteenth Amendment Due Process voluntariness standard. A finding of police coercion is a necessary predicate in either analysis, however, to reach a finding that a statement was involuntary. See Colorado v. Connelly, 479 U.S. 157, 169-70, 107 S.Ct. 515, 522-23, 93 L.Ed.2d 473 (1986) (“There is obviously no reason to require more in the way of a ‘voluntariness’ inquiry in the Miranda waiver context than in the Fourteenth Amendment confession context.’’)


. The majority applies the two-part voluntariness test set forth in Moran v. Burbine, 475 U.S. 412, 106 S.Ct. 1135, 89 L.Ed.2d 410 (1986), and cited in People v. Hopkins, 774 P.2d 849 (Colo.1989). This two-part inquiry examines first whether there is evidence of police coercion, and second whether the defendant was fully aware of his Fifth Amendment rights and the implication of their waiver. The majority, however, unnecessarily moves to the second half of the test after an examination of the first half established that there was no police coercion. Burbine was decided before Connelly. When Connelly is applied to the earlier tests of volun-tariness, the inquiry must end after it is determined there is no coercion.
Although the majority implies otherwise, the Burbine/Hopkins test is not firmly entrenched in the post -Connelly jurisprudence of this court. While Hopkins suggests we examine both prongs of the test, for example, the reasoning of other cases follows the strict Connelly analysis outlined above. See, e.g., People v. Gennings, 808 P.2d 839 (Colo.1991); People v. DeBaca, 736 P.2d 25, 28 (Colo.1987) (Rovira, J., specially concurring) (As expressly noted in Justice Rovi-ra’s special concurrence: "Here, there was absolutely no evidence that the defendant’s statements were induced by police misconduct; therefore, the defendant’s mental condition is not relevant.”).


. Although the officer testified that May was receiving intravenous fluids when questioned, the record is not clear what the fluids contained.


. Contrast this case with People v. Fordyce, 612 P.2d 1131 (Colo.1980), on which the majority relies. There, the record not only included evidence of the defendant’s medical records, but also testimony by her treating physician and by an expert toxicologist, who explained the effects of morphine intoxication to the court.